Citation Nr: 0305666	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  95-19 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected postoperative scar of the right wrist, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected postoperative scar of the left wrist, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased (compensable) disability 
rating for DeQuervain's tendon synovitis of the right wrist.

4.  Entitlement to an increased (compensable) disability 
rating for DeQuervain's tendon synovitis of the left wrist.

5.  Entitlement to an extraschedular rating for service-
connected tinnitus.


(The issues of entitlement to a compensable evaluation for 
right and left trigger thumbs will be the subjects of a later 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Army from June 1973 
to May 1976, and from August 1981 to August 1984.  This 
matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana that, in part, denied the 
appellant's claim of entitlement to a compensable disability 
rating for service-connected postoperative scars related to 
tenosynovitis of the wrists and assigned an increased 
disability rating of 10 percent for his service-connected 
tinnitus.  

In November 1996, a hearing was held before the undersigned, 
who is the Board Member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b).  Subsequent to that hearing, the 
Board remanded the case to the RO in January 1997 for 
additional development.  

While the case was in appellate status, the RO increased the 
appellant's disability evaluation for each wrist disability 
from zero to 10 percent.  However, it is presumed that he is 
seeking the maximum benefit allowed by law and regulation, 
and "it follows that such a claim remains in controversy 
where less than the maximum available benefit is awarded."  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  The case was 
remanded again in February 2000.  In a rating decision issued 
in June 2002, the RO rated the wrist scars separately from 
the DeQuervain's tendon synovitis of each wrist disability 
and assigned a 10 percent evaluation for the scar of each 
wrist and a noncompensable evaluation for the other 
DeQuervain's residuals of each wrist.  

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  One exception to this 
general rule, however, is the anti-pyramiding provision of 
38 C.F.R. § 4.14, which states that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 
259 (1994), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") held that 
the described conditions in that case warranted 10 percent 
evaluations under three separate Diagnostic Codes, none of 
which provided that a veteran may not be rated separately for 
the described conditions.  The Court held that the conditions 
were to be rated separately under 38 C.F.R. § 4.25, unless 
they constituted the "same disability" or the "same 
manifestation" under 38 C.F.R. § 4.14.  Esteban, at 261.  
The critical element cited was "that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions."  Id. at 262.  In this case, the 
appellant's residuals of DeQuervain's tendon synovitis 
involve scars of the wrists, tenosynovitis of the wrists and 
trigger thumbs.  Therefore, the issues on appeal are as 
reflected on the title sheet.  

The Board is undertaking additional development on the issues 
of entitlement to a compensable evaluation for right and left 
trigger thumbs, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)).  When the development is completed, the Board 
will provide notice to the appellant of the development, as 
required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 
(Jan. 23, 2002) (codified at 38 C.F.R. § 20.903.)  After 
providing the notice and reviewing the appellant's response 
to the notice, if any, the Board will prepare a separate 
decision addressing these two issues.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the appellant in 
obtaining the information and evidence necessary to 
substantiate his claims.

2.  The appellant's scars of the first dorsal compartment of 
each wrist are manifested by clinical findings of tenderness 
in the area of the scars without any ulceration or loss of 
function.

3.  The appellant's scars of the first dorsal compartment of 
each wrist are not deep scars that are associated with 
underlying soft tissue damage nor do they exceed 12 square 
inches (77 sq. cm.) in size.

4.  The appellant is right-handed.

5.  The appellant's right and left wrist disabilities have 
been manifested by subjective complaints of limited motion 
with pain and weakness on use and objective clinical findings 
of small decreases in the ulnar deviation of each wrist.

6.  Radiographic examination demonstrates no degenerative 
changes of the right or left wrist.

7.  There is no physical or radiographic evidence of actual 
wrist ankylosis, either favorable or other than favorable.  

8.  The appellant's bilateral post-operative residuals of 
DeQuervain's tendon synovitis, including the first dorsal 
compartment scars, do not present an exceptional or unusual 
disability picture not contemplated by the rating schedule.

9.  The appellant's tinnitus is currently manifested by 
complaints of persistent ringing in the ears.

10.  The appellant has been rated at the maximum for his 
service connected tinnitus.

11.  The appellant's service connected tinnitus does not 
present such an unusual disability picture as to render 
application of the regular rating schedule provisions 
impracticable.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for the appellant's right wrist scar disability have 
not been met on either a schedular or an extraschedular basis 
under either the old regulations or the new regulations that 
became effective on August 30, 2002.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, and 5107 (West 1991 & Supp. 2002); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R 
§§ 3.102, 3.159 and 3.326(a) (2002)); 38 C.F.R. §§ 3.321, 
4.1-4.14, 4.20, 4.118, Diagnostic Code 7804 (2002); 67 Fed. 
Reg. 49590-49599 (July 31, 2002) and corrections in 67 Fed. 
Reg. 58448-58449 (Sept. 16, 2002).

2.  The criteria for a disability evaluation in excess of 10 
percent for the appellant's left wrist scar disability have 
not been met on either a schedular or an extraschedular basis 
under either the old regulations or the new regulations that 
became effective on August 30, 2002.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, and 5107 (West 1991 & Supp. 2002); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R 
§§ 3.102, 3.159 and 3.326(a) (2002)); 38 C.F.R. §§ 3.321, 
4.1-4.14, 4.20, 4.118, Diagnostic Code 7804 (2002); 67 Fed. 
Reg. 49590-49599 (July 31, 2002) and corrections in 67 Fed. 
Reg. 58448-58449 (Sept. 16, 2002).

3.  The criteria for an evaluation of 10 percent, but not 
more, for the orthopedic residuals of DeQuervain's tendon 
synovitis in the right wrist have been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, and 5107 (West 1991 & Supp. 
2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R §§ 3.102, 3.159 and 3.326(a) (2002)); 38 
C.F.R. § 3.102, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 
4.40, 4.45, 4.55, 4.59, 4.71, 4.71a, Diagnostic Codes 5003-
5024, 5299-5214-5215 (2002).

4.  The criteria for an evaluation of 10 percent, but not 
more, for the orthopedic residuals of DeQuervain's tendon 
synovitis in the left wrist have been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, and 5107 (West 1991 & Supp. 
2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R §§ 3.102, 3.159 and 3.326(a) (2002)); 38 
C.F.R. § 3.102, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 
4.40, 4.45, 4.55, 4.59, 4.71, 4.71a, Diagnostic Codes 5003-
5024, 5299-5214-5215 (2002).

5.  The criteria for an extraschedular evaluation for the 
appellant's service-connected tinnitus have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, and 5107 (West 1991 & 
Supp. 2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R §§ 3.102, 3.159 and 3.326(a) (2002)); 
38 C.F.R. § 3.321 and § 4.87, Diagnostic Code 6260 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


In adjudicating a claim, the Board must determine whether (1) 
the weight of the evidence supports the claim or, (2) whether 
the weight of the "positive" evidence in favor of the claim 
is in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Increased rating claims.

Disability evaluations are determined by the application of 
a schedule of ratings which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the appellant, as well as 
the entire history of the appellant's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Evidence of the present level of 
disability is found in the reports of the VA examinations 
conducted in June 1996, May 1997, July 2000, August 2000, 
December 2000, January 2001, March 2001, and April 2001; in 
the private doctor reports dated from October 1992 to 
September 1993, and February 1999; in the testimony given by 
the appellant at his November 1996 Travel Board hearing and 
in the reports of VA inpatient and outpatient treatment 
rendered between 1994 and 2002.

A.  Wrist disabilities.

The appellant testified during his November 1996 Travel Board 
hearing that he was self-conscious about his scars.  He also 
testified that he experienced pain and weakness in his 
wrists.  See Hearing Transcript pp. 3-5.  The appellant also 
reported suffering from persistent swelling.  He stated that 
his wrist disabilities interfered with his work and with his 
daily activities.  See Hearing Transcript pp. 7-9.

Review of the medical evidence of record reveals that the 
appellant underwent a VA medical examination in June 1996; he 
complained of pain in the area of the scars.  On physical 
examination, there was a one-and-a-half inch long scar on 
each wrist over the first dorsal compartment.  There appeared 
to be some swelling in the area.  The appellant demonstrated 
a full range of motion in each wrist.  The examiner noted 
that the appellant was slightly tender in the area of the 
scars.  Grip strength was 5/5.  The examiner rendered a 
diagnosis of residuals of trigger finger of thumb and 
DeQuervain's disease of both hands.

In May 1997, the appellant underwent a VA peripheral nerves 
examination.  He complained of chronic pain and intermittent 
numbness.  Motor testing revealed no weakness or atrophy.  
The examiner noted that the appellant had cervical 
spondylosis that would account for the numbness in his hands.  
The examiner also stated that this condition had absolutely 
no relationship to the appellant's underlying problem of 
tendinous synovitis and post-operative scars.

The appellant also underwent a VA joints examination in May 
1997; he complained of bilateral wrist pain and locking of 
his thumbs.  On physical examination, a right wrist scar 4 
centimeters in length was noted; a left wrist scar 4.5 
centimeters in length was noted.  The scars were mobile with 
slight keloid formation.  Both wrists demonstrated some 
crepitus on range of motion.  No laxity was noted.  There was 
crepitus at the left thumb MPP joint.  There was tenderness 
to palpation of the medial aspects of the wrists.  The 
examiner rendered a diagnosis of bilateral carpal tunnel 
syndrome with tenosynovitis and status post surgical 
excision.  The examiner also stated that the appellant 
appeared to be having the beginning of arthritic changes in 
his wrists as well as trigger finger/thumbs.

A February 1999 Louisiana Orthopedic Clinic report revealed 
that physical examination of the appellant demonstrated well 
healed scars over the first extensor compartment and barely 
perceptible scars over both thumbs.  Motor testing was within 
normal limits.  Peripheral nerve testing was essential 
normal.  Radiographic examination showed what appeared to be 
mild osteoarthritis in the base of both thumbs and mild 
osteoarthritis in both wrists.

Radiographic examination of the appellant's hands was 
accomplished at a VA facility in June 2000.  The x-rays 
revealed no evidence of fracture or dislocation.  The 
visualized bone joints appeared intact.  The visualized soft 
tissues were not remarkable.  The impression was essentially 
negative bilateral wrist study; the diagnostic code was 
normal.

The appellant underwent examination by a VA occupational 
therapist in July 2000.  He complained of his thumbs locking 
up.  On physical examination, well-healed scars on the 
lateral aspect of the forearm across the wrist crease were 
noted bilaterally.  The scar was 4.2 centimeters long on the 
right and 4.6 centimeters long on the left.  No obvious 
adhesions were noted.  There was active movement in all 
joints of both upper extremities.  Passive range of motion 
was within normal limits.  The summary of the testing 
revealed that gross grip strength was decreased bilaterally; 
lateral pinch strength was decreased bilaterally; tip pinch 
strength was decreased bilaterally; passive range of motion 
of the fingers was within normal limits; demonstrated active 
range was well within functional levels; fine motor skills 
were good; a normal prehension pattern was used on the right; 
and the prehension pattern on the left was slightly abnormal, 
but functional.

The appellant underwent a VA joints examination in August 
2000.  He complained of constant pain and tightness in each 
hand.  The appellant was noted to be right-handed.  The 
appellant demonstrated a range of motion of each wrist that 
was full and free; dorsiflexion was 80 degrees bilaterally, 
forward flexion was 90 degrees bilaterally, radial deviation 
was 20 degrees bilaterally and ulnar deviation was 25 degrees 
bilaterally.  Post-surgical scars were evident on both radial 
aspects of the wrists.  These were not tender to palpation.  
The appellant's grip appeared to be adequate.  The examiner 
stated that no arthritic changes of the wrists or hands were 
evident.  He noted the appellant's subjective complaints of 
pain on use, along with fatigability and weakness.  The 
examiner further stated that no ankylosis of the fingers or 
thumbs was evident.  The examiner opined that the appellant 
had recovered rather well from his original condition of 
DeQuervain's tendon synovitis and trigger finger of both 
thumbs.

The appellant underwent a VA neurological examination that 
same month.  Motor testing revealed normal tone, bulk and 
strength throughout.  There was no muscle atrophy.  Sensory 
testing was intact.  The neurologist rendered a diagnosis of 
cervical spondylosis with radiculopathy.  

The appellant underwent a VA hand examination in December 
2000; he complained of weakness of his hands.  On physical 
examination, both wrists exhibited first dorsal compartment 
scars that were approximately two inches long with keloid 
formation.  The appellant was slightly tender about the wrist 
scars in the area of DeQuervain's disease.  Ranges of motion 
of the hands, fingers and thumbs were normal.  The appellant 
demonstrated dorsiflexion of 80 degrees bilaterally, forward 
flexion of 90 degrees bilaterally, radial deviation was 20 
degrees bilaterally and ulnar deviation was 35 degrees 
bilaterally.  The examiner rendered a diagnosis of residuals 
of DeQuervain's release and release of trigger thumbs which 
are minimal.

In January 2001, the VA examiner who conducted the August 
2000 VA joints examination issued an addendum to the report 
of that examination.  After reviewing the August 2000 
examination reports, the examiner stated that it was his 
conclusion that the appellant's present subjective complaints 
and the findings generated in the July 2000 occupational 
therapist examination were not related to the appellant's 
DeQuervain's synovitis.  The examiner stated that the 
appellant's present complaints were not related to his 
service-connected disabilities.

The appellant underwent a VA general medical examination in 
March 2001.  Scars were noted along the extensor tendons of 
both thumbs.  The appellant exhibited a full grip in each 
hand; each thumb demonstrated crepitus.

The appellant also underwent a VA peripheral nerves 
examination in March 2001.  The appellant demonstrated normal 
muscle strength, tone and bulk.  He exhibited normal 
coordination of the fingers, hands and arms.  Sensory testing 
was normal for position, vibration and light touch.  Pin 
sensation was reported to be decreased in the distal 
phalanges on each hand.  The examiner noted that an MRI 
performed in January 1998 had revealed spondylosis with disc 
space narrowing at C3-6.  The examiner stated that the 
appellant had indications of very mild sensory neuropathy 
involving sensation in the distal fingertips and that there 
was neurophysiological evidence of carpal tunnel syndrome on 
the right and ulnar neuropathy on the left.  The examiner 
further stated that the appellant's history of hepatitis C 
infection might be a possible source of his neuropathy.

The appellant underwent a VA spine examination in April 2001.  
He stated that his thumbs still locked.  On physical 
examination, range of motion of each wrist was full.  
Tenderness was observed along the flexor tendons at the MCP 
joint area on each thumb.  No scars could be detected on the 
thumbs.  There were radial scars approximately two inches in 
length on each wrist over the first dorsal compartments; 
these scars were slightly tender.

VA inpatient and outpatient records dated between 1994 and 
2002 have been associated with the claims file.  These 
records show that the appellant underwent trigger thumbs 
release in September 1995.  In May 1995, a neurology 
consultation was requested because of the appellant's 
complaints of hand numbness.  Neurologic examination was 
conducted in October 1997; on physical examination, the 
appellant exhibited decreased sensation over his thumbs, as 
well as a slightly decreased right grip.  The appellant was 
noted to have had a normal EMG in April 1997.  The 
neurologist rendered an assessment of rule out cervical 
spondylosis.  

In January 1999, x-rays were taken of the appellant's left 
hand.  The overall bony mineralization, bone alignment, joint 
spaces and visualized tissues were all normal.  There was no 
fracture or dislocation or osseous destructive lesion or 
focal soft tissue abnormality.  The impression was 
essentially normal left hand.

In December 2001, the right thumb demonstrated no palpable 
deformity and a full range of motion.  The joint was not 
particularly tender to palpation.  Radiographic examination 
showed no dislocation or fracture and no significant changes 
were observed since the prior films of May 1997.  The 
clinical assessment was osteoarthritis.  In April 2002, the 
appellant was diagnosed with recurrent right trigger thumb; 
he underwent a right thumb trigger release procedure on April 
22, 2002.

(i).  Scars.

The Board initially notes that the regulations for the 
evaluation of skin disabilities were revised effective on 
August 30, 2002.  See 67 Fed. Reg. 49590-49599 (July 31, 
2002) and corrections in 67 Fed. Reg. 58448-58449 (Sept. 16, 
2002).  The Court has stated that where the law or regulation 
changes during the pendency of a case, the version most 
favorable to the veteran will generally be applied.  See West 
v. Brown, 7 Vet. App. 70 (1994); Hayes v. Brown, 5 Vet. App. 
60 (1993); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
the instant case, the Board will consider whether the 
appellant is entitled to a higher rating under both the old 
and the new regulations for the period from August 30, 2002 
onward; prior to that date, only the old regulations are 
applicable.  See VA O.G.C. Prec. 3-2000 (April 10, 2000).

In this case, the April 1995 Statement of the Case (SOC), a 
copy of which was provided to the appellant, reflects the 
evaluation of the pertinent medical evidence under the rating 
criteria in effect prior to August 30, 2002, but the RO has 
not had an opportunity to address the revised regulations for 
the evaluation of skin problems in connection with the 
appellant's claim for a higher rating for his right and left 
wrist scar disabilities.  However, the Board sent the 
appellant a copy of the revised regulations on December 4, 
2002, prior to consideration of the appeal of this issue.  
The Board notes that the appellant was also offered the 
opportunity to submit additional argument or evidence; he 
responded in a letter received at the Board on December 18, 
2002, and stated that he had no additional evidence to 
submit.

Under the regulatory scheme in effect prior to August 30, 
2002, the appellant's right and left wrist scars were 
evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7804.  
Prior to August 30, 2002, there were various Diagnostic Codes 
pertaining to scars.  Under Diagnostic Code 7803, a 10 
percent evaluation was assigned for a superficial scar that 
was poorly nourished with repeated ulceration.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803.  Under Diagnostic Code 7804, a 
10 percent evaluation was assigned for superficial scars that 
were tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Code 7804.  Diagnostic Code 
7805 provided that other scars were to be rated on limitation 
of function of the part affected.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.  The Board notes that the RO has 
evaluated the appellant's right and left wrist scars as 10 
percent disabling each under Diagnostic Code 7804.  This is 
the highest available evaluation under Diagnostic Codes 7803 
and 7804.

Based on the medical evidence of record discussed above, 
there is no indication that the right or left first dorsal 
compartment wrist scars limit the function of the appellant's 
wrist, hand, thumbs or fingers in any way.  The Board notes 
that separate right and left disability evaluations under 
Diagnostic Code 5299-5215 pertaining to wrists have been 
assigned.  Therefore, a higher evaluation is not available 
for the wrist scars alone based on limitation of function.  
See 38 C.F.R. § 4.14.

Thus, none of the pertinent Diagnostic Codes in effect prior 
to August 30, 2002, provide a basis for an increased initial 
schedular rating in excess of 10 percent for either the right 
wrist scar or the left wrist scar.  Accordingly, the rating 
schedule does not provide a basis for an evaluation in excess 
of 10 percent for either of these two scar disabilities given 
the evidence in this case.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4, Diagnostic Codes 7803, 7804, and 7805.

Under the regulations for the evaluation of skin 
disabilities, effective on August 30, 2002, Diagnostic Code 
7801 provides that scars, other than head, face, or neck, 
that are deep or that cause limited motion encompassing an 
area or areas exceeding 144 square inches (929 sq.cm.) is to 
be rated as 40 percent disabling.  A scar with an area or 
areas exceeding 72 square inches (465 sq. cm.) is to be rated 
as 30 percent disabling.  A scar with an area or areas 
exceeding 12 square inches (77 sq. cm.) is to be rated as 20 
percent disabling.  A scar with an area or areas exceeding 6 
square inches (39 sq. cm.) is to be rated as 10 percent 
disabling.  Note (1) indicates that scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, are to be 
separately rated and combined in accordance with 38 C.F.R. 
§ 4.25.  Note (2) indicates that a deep scar is one 
associated with underlying soft tissue damage.  

Under Diagnostic Code 7802, scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion involving an area or areas of 144 square inches (929 
sq. cm.) or greater is to be rated as 10 percent disabling.  
Note (1) indicates that scars in widely separated areas, as 
on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated 
and combined in accordance with 38 C.F.R. § 4.25.  Note (2) 
indicates that a superficial scar is one not associated with 
underlying soft tissue damage.

Under Diagnostic Code 7803, scars, superficial, unstable are 
to be rated as 10 percent disabling.  Note (1) indicates that 
an unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Note (2) 
indicates that a superficial scar is one not associated with 
underlying soft tissue damage.  

Under Diagnostic Code 7804, scars, superficial, painful on 
examination are to be rated as 10 percent disabling.  Note 
(1): indicates that a superficial scar is one not associated 
with underlying soft tissue damage.  Note (2) indicates that, 
in this case, a 10-percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation.  (See 
38 C.F.R. § 4.68 on the amputation rule.)

Under Diagnostic Code 7805 scars, other, are to be rated on 
the limitation of function of the affected part.

Again, based on the medical evidence of record discussed 
above, there is no indication that the right or left first 
dorsal compartment wrist scars limit the function of the 
appellant's wrist, hand, thumbs or fingers in any way.  
Furthermore, there is no clinical indication that either of 
the scars has resulted in underlying soft tissue damage or 
that the area of either scar exceeds 12 square inches (77 sq. 
cm).

Notwithstanding the above discussion, a rating in excess of 
the currently assigned 10 percent evaluation for the two 
wrist scar disabilities at issue may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).  

The Board finds no evidence that either of the appellant's 
service-connected right and left first dorsal compartment 
wrist scars has presented such an unusual or exceptional 
disability picture at any time as to require an 
extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b).  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that the schedular evaluation for each wrist 
scar in this case is not inadequate.  As discussed above, 
there are higher ratings for a scar disability, but the 
required manifestations have not been shown in this case.  
The Board further finds no evidence of an exceptional 
disability picture in this case.  The appellant has not 
required any hospitalization for treatment of either wrist 
scar and he had continued to work until he was laid off.  The 
appellant has not offered any objective evidence of any 
symptoms due to the wrist scars that would render impractical 
the application of the regular schedular standards.  
Consequently, the Board concludes that the assignment of an 
extraschedular rating is not warranted for either wrist scar.  
See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. 
Brown, 9 Vet. App. 337, 338-339 (1996) (When evaluating an 
increased rating claim, it is well established that the Board 
may affirm an RO's conclusion that a claim does not meet the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on 
its own.)

The findings needed for an evaluation in excess of 10 percent 
are not demonstrated in the evidence of record.  Since the 
preponderance of the evidence is against the allowance of an 
evaluation in excess of 10 percent for each of the 
appellant's wrist scar disabilities, the benefit of the doubt 
doctrine is inapplicable.  38 U.S.C.A. § 5107(b).  See Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

(ii).  Tenosynovitis.

The current noncompensable evaluations assigned for the 
residuals of the right and left DeQuervain's tenosynovitis 
are assigned under Diagnostic Code 5299-5215.  Diagnostic 
Code 5299 applies to disabilities of the musculoskeletal 
system that are not specifically accounted for in the 
Schedule, but can be rated by analogy to a similar specified 
disability code.  See 38 C.F.R. § 4.20.  Diagnostic Code 5215 
is for limitation of motion of the wrist.  Normal ranges of 
wrist motion are 70 degrees of dorsiflexion, 80 degrees of 
palmar flexion, 20 degrees of radial deviation, and 45 
degrees of ulnar deviation.  See 38 C.F.R. § 4.71, Plate I.

Limitation of dorsiflexion of either wrist to less than 15 
degrees or limitation of palmar flexion of either wrist in 
line with the forearm warrants a 10 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5215.  A 10 percent rating 
is the highest evaluation assignable under this code.  
Ratings higher than 10 percent can be assigned under 
Diagnostic Code 5214 for various degrees of ankylosis.  
Ankylosis of the wrist on the major side is rated 30 percent 
for favorable ankylosis, 40 percent for ankylosis in any 
other position except favorable, and 50 percent for 
unfavorable ankylosis in any degree of palmar flexion, or 
with ulnar or radial deviation.  Ankylosis of the wrist on 
the minor side is rated 20 percent for favorable ankylosis, 
30 percent for ankylosis in any other position except 
favorable, and 40 percent for unfavorable ankylosis in any 
degree of palmar flexion, or with ulnar or radial deviation.  
38 C.F.R. § 4.71a, Diagnostic Code 5214.  A higher rating of 
60 percent could also be assigned under Diagnostic Code 5125, 
loss of use of the hand, which is accompanied by entitlement 
to special monthly compensation.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.

There is no specific diagnostic code for DeQuervain's disease 
or tenosynovitis.  VA regulations provide that when an 
unlisted condition is encountered it is permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  The 
movement of the wrist is covered in the regulations by 
Diagnostic Codes 5214 and 5215.  In addition, synovitis is to 
be evaluated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. Part 4, Diagnostic Code 5003-5020.  
Where there is x-ray evidence of arthritis, and limitation of 
motion but not to a compensable degree, a 10 percent rating 
can be assigned for such major joints.  Id.

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71, Diagnostic 
Codes 5003, 5010.

After considering the record, the Board finds that there is 
no medical evidence of record indicating that the appellant 
demonstrated any right or left wrist ankylosis and therefore 
Diagnostic Code 5214 is not for application.  In addition, no 
multiple impaired finger movements (not including the thumbs) 
due to tendon tie-up, muscle or nerve injury were clinically 
demonstrated to be caused by the DeQuervain's tenosynovitis 
and which would therefore warrant a separate evaluation.  
However, the appellant has a medically demonstrated slight 
impairment of the right and left wrist range of motion, 
namely in ulnar deviation.  The Board has also acknowledged 
the appellant's complaints of pain on use.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Taking into consideration the 
provisions of 38 C.F.R. §§ 4.7, 4.10 and 4.40, and giving the 
appellant the benefit of the doubt, such slight limitation of 
the right and left wrist motion coupled with the clinical 
finding of crepitus and his complaints of pain with resultant 
limitation of use, the Board finds that the appellant's 
symptomatology more closely approximates impairment of 
function of a major joint, the wrist.  See 38 C.F.R. § 4.71a, 
Diagnostic Code s 5020.  

It is the conclusion of the Board, after reviewing the 
medical records associated with the claims file, that a 
schedular rating in excess of 10 percent is not warranted.  
The appellant has complaints of pain on use and some 
limitation of motion, and the medical evidence of record, 
while demonstrating the presence of crepitus and limitation 
of ulnar deviation, does not demonstrate sufficient evidence 
of limitation of motion of either the right wrist or the left 
wrist to warrant an increased evaluation.  Only slight 
impairment was noted on examination.  Therefore, the 
appellant's complaints of pain and functional impairment, 
when taken together with the crepitus and slight limitation 
of motion without other clinical findings, more nearly 
approximate a 10 percent evaluation under Diagnostic Code 
5020, but not more.

The Board finds, based on the evidence of record, that the 
objective findings of the appellant's right and left wrist 
disabilities do warrant a 10 percent evaluation each, but not 
more, under Diagnostic Code 5020.  The 10 percent rating 
contemplates complaints of pain, especially on extended use.  
Specifically, there is no evidence that the appellant suffers 
from ankylosis of the either wrist; therefore, Diagnostic 
Code 5214 is not for application.  Further, limitation of 
motion of the right and left wrists is slightly limited; this 
is not severe enough to meet the standard of Diagnostic Code 
5215, which has a maximum of 10 percent itself.  In addition, 
the June 2000 radiology report showed no bony abnormalities 
of the right wrist or the left wrist.  Therefore, the Board 
can find no basis under the applicable Diagnostic Codes to 
grant an evaluation in excess of 10 percent based on bony 
impairment of the right wrist or the left wrist.

The Board finds no evidence that the appellant's service-
connected right wrist disability or his left wrist disability 
presented such an unusual or exceptional disability picture 
at any time as to require an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  It is 
undisputed that the appellant's symptoms have an adverse 
effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  Indeed, the schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.  

There is no evidence that service-connected right or left 
wrist disability interferes markedly with employment in a way 
not contemplated by the schedular rating.  The appellant has 
not required any recent hospitalizations for treatment of 
either wrist (as opposed to either thumb), nor were there any 
other exceptional disabling characteristics that could not be 
addressed by the schedular rating criteria.  There is no 
evidence of record showing that the appellant had suffered 
any adverse employment action based on the amount of work he 
was able to accomplish per day at his job, as opposed to 
adverse action taken for other reasons.  Accordingly, the 
Board finds that the regular schedular standards applied in 
the current case adequately describe and provide for the 
appellant's disability level for his both his right wrist 
disability and his left wrist disability, and that the grant 
of an extraschedular evaluation at any time for those two 
disabilities is not warranted.

B.  Extraschedular evaluation for tinnitus.

The appellant testified during his November 1996 Travel Board 
hearing that he still experienced ringing in his ears.  He 
also testified that the ringing was loud and persistent and 
that it woke him up at night.  See Hearing Transcript p. 13.  
The appellant also reported suffering from dizziness and 
imbalance several times a week.  See Hearing Transcript p. 
14.

Review of the VA medical evidence of record reveals that the 
appellant complained of periodic ringing in his left ear and 
dizziness for at least ten years.  He said that the two 
things generally occurred together.  In August 1998, the 
appellant reported severe periodic tinnitus in the left ear 
that was often accompanied by severe vertigo.  He said that 
he had been told that the vertigo was due to an inner ear 
problem.  A June 1999 note indicates that the appellant had 
issued a tinnitus hearing aid masker and that he was pleased 
with the adjustments that were made to it.  In August 1999, 
he was issued a room tinnitus masker.  The appellant 
underwent a VA audiometric examination in March 2001.  He 
reported constant ringing tinnitus in both ears.

As previously noted, current VA regulations provide that if 
the schedular rating criteria are inadequate, an 
extraschedular evaluation may be assigned commensurate with 
the impairment of average earning capacity if there is an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

The rating criteria for tinnitus provide for a maximum 10 
percent rating for recurrent tinnitus.  38 C.F.R. § 4.87, 
Diagnostic Code 6260.  The appellant's tinnitus is manifested 
by complaints of persistent ringing in the ears, and the 
current 10 percent maximum schedular rating is meant to 
compensate him for the related industrial impairment.

The Board notes that there is nothing in the record to 
suggest such an unusual disability picture so as to render 
application of the regular provisions impractical.  It has 
not been contended or otherwise indicated that tinnitus 
results in hospitalization or other marked interference with 
employment beyond that contemplated by the provisions of the 
schedule.  There is no medical evidence of record documenting 
a diagnosis of vertigo or dizziness, nor is there any 
clinical evidence of record that provides an etiologic link 
between the service-connected tinnitus and the appellant's 
claimed vertigo and/or dizziness.  It is not shown that there 
is actual employment interference.  As such, further 
consideration of the provisions of 38 C.F.R. § 3.321 is not 
indicated.

Since the preponderance of the evidence is against the 
assignment of an extraschedular rating in excess of the 
assigned 10 percent rating for tinnitus, the benefit of the 
doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b).  See 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

II.  Veterans Claims Assistance Act of 2000.

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Among other things, this law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, this law is applicable to all claims 
filed on or after the date of enactment, or filed before the 
date of enactment and not yet final as of that date.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant was notified of the information necessary to 
substantiate his claims by means of the discussions in the 
April 1995 Statement of the Case (SOC); the Supplemental 
Statements of the Case (SSOC) issued in December 1997, 
December 1998, June 1999, September 2000, February 2001, 
April 2002, and May 2002; the January 1997 Board remand; the 
February 2000 Board remand; and the November 2002 Board 
notice letter concerning the new skin regulations.  He was 
informed by the April 2002 SSOC of the provisions of the 
VCAA.  Prior SSOCs informed the appellant that the results of 
VA medical examinations and the medical records in evidence 
did not show that his scar, wrist and tinnitus disabilities 
were severe enough to warrant increased evaluations.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c), (d)).  Here, the appellant was afforded 
several VA medical examinations.  In addition, the appellant 
was informed about the provisions of the VCAA in the April 
2002 SSOC.  He was also informed of the new skin regulations 
in a letter sent by the Board in December 2002; the Board 
asked the appellant to identify all relevant records.  The 
appellant responded that same month.  Therefore, there is no 
indication that additional relevant medical records exist.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the service claim at issue in 
the instant case have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice and assistance provisions of the new legislation 
the Board finds no prejudice to the appellant by proceeding 
with appellate review.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).  

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of his right to 
submit evidence.  Furthermore, in May 2002, the appellant 
submitted a written statement in which he declared that he 
had been informed of, and understood, the evidence VA needed 
to support his claims; what evidence VA would attempt to 
obtain; what evidence VA already had; and what evidence he 
was to furnish.  It would not breach his rights under VCAA 
and/or the implementing regulations for the Board to proceed 
to review the appeal.


ORDER

Entitlement to an evaluation in excess of 10 percent for the 
appellant's right wrist scar disability is denied, as is 
entitlement to an evaluation in excess of 10 percent for the 
appellant's left wrist scar disability.

An increased evaluation of 10 percent each, but not more, for 
the appellant's right wrist and left wrist tenosynovitis 
disabilities is granted subject to the law and regulations 
governing the award of monetary benefits.

An extraschedular evaluation for tinnitus is denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

